FILED VIA EDGAR September 23, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Gardner Lewis Investment Trust File No. 811-07324 Enclosed for filing,pursuant to Rule 17g-1 of the Investment Company Act of 1940 (the "1940 Act"), please find a copy of the Investment Company Bond (the "Bond") for Gardner Lewis Investment Trust ("Trust") under Exhibit 99-1. Also enclosed is a copy of the resolutions of the Board of Trustees of the Trust,includinga majority of themembersthereofwho are not"interested persons" (as defined by the 1940 Act) of the Trust,approving the amount, type, form and coverage of the Bond,now in effect for theRegistrantunder EXHIBIT 99-2. Premiums for the Bond have been paid for the policy period ending July 27, 2011. If you have any questions about this filing, please contact the undersigned at (513) 587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Assistant Secretary Ultimus Fund Solutions, LLC 255 Pictoria Drive, Suite 450 Phone: www.ultimusfundsolutions.com Cincinnati, Ohio 45246 Fax:
